Exhibit 10.27
 
NON-EXCLUSIVE LICENSE AGREEMENT FOR INTERNAL PHARMACEUTICAL RESEARCH


This Agreement, effective September 1, 2010 (the "Effective Date"), is between


TET Systems GmbH & Co. KG, a German law limited partnership having its principal
place of business at Im Neuenheimer Feld 582, 69120 Heidelberg, Germany ("TET"),


and


VistaGen Therapeutics, Inc., a corporation organized under the laws of the State
of California having its principal place of business at 384 Oyster Point Blvd
#8, South San Francisco, CA 94080, USA ("COMPANY").



BACKGROUND


TET is the owner of the patent portfolio relating to tetracycline regulated gene
expression in eukaryotes, referred to under this Agreement as the "Patent
Rights".


TET is willing to grant, and COMPANY wishes to accept, a non-exclusive license
under the Patent Rights for the purpose of conducting in-house research under
the terms and subject to the conditions set forth herein.


TET and COMPANY agree as follows:



ARTICLE 1 - DEFINITIONS
1.1  
As used throughout this Agreement and its Appendices and unless the context
requires otherwise, the following capitalized terms shall have the meanings
ascribed to them below in this Article 1.

1.2  
"Affiliate" of either Party shall mean any corporation, association or other
business entity which directly or indirectly controls, is controlled by, or is
under common control with the Party in question. For purposes of this definition
control shall refer to the power, directly or indirectly to direct the affairs
of another entity.

1.3  
"Agreement" shall mean this Non-Exclusive License Agreement for internal
Pharmaceutical Research.

1.4  
"Anniversary Date" shall mean the anniversary of the Effective Date in any given
year.

1.5  
"Authorized Suppliers" shall mean those companies which are licensed by TET to
sell TET Product(s), to sell transgenic animals the creation, manufacture, use
or sale of which is covered by the Patent Rights, or to provide services
relating to the TET Products, the TET System or the Patent Rights. The current
list of

Authorized Suppliers is available on www.tet-systems.com and may be amended by
TET from time to time as appropriate.
1.6  
"Basic Internal Research License" shall mean the license granted under this
Agreement for pharmaceutical research and discovery only, but excluding any
commercialization rights.

1.7  
"Bioprocessing/Manufacturing" shall mean the use of the TET-System in one or
more steps in the production of a product, where such a product (i) is intended
for a commercial purpose and (ii) does not contain the TET-System itself.


 
-1-

--------------------------------------------------------------------------------

 


 
1.8  
"COMPANY Group" shall mean COMPANY and its Affiliates, but notwithstanding the
foregoing, no Affiliate shall be deemed to form part of the COMPANY Group unless
it is identified in a list of Affiliates to be provided by COMPANY to TET from
time to time.

1.9  
"Confidential Information" shall mean all information disclosed by TET and/or
COMPANY under this Agreement. Information shall not qualify as Confidential
Information if, prior to the receipt from the disclosing party, it was already
publicly available or in the possession of the other Party without a duty of
confidentiality. Information shall cease to qualify as Confidential Information
once it has become publicly available without breach of this Agreement, is
rightfully obtained by the Parties from another source without duty of
confidentiality, or is independently developed or ascertained by each Party.

1.10  
"Contract Research" shall mean use of the TET-System in the performance of
research or development for a Third Party. For clarity, Contract Research will
not include Third Party Collaborations as described in this Agreement.

1.11  
"Contract Screening" shall mean use of the TET-System in the performance of
screening for a Third Party. For clarity, Contract Screening will not include
Third Party Collaborations as described in this Agreement.

1.12 "Effective Date" shall mean the date first written above.
1.13 "Grant Back Option" shall have the meaning ascribed to it under Section
2.7.
1.14  
"Improvement" means any discovery, development, invention, enhancement or
modification, patentable or not, that claim or cover the composition of, or
method of using the technology described in the Patent Rights, the TET System
and/or

TET Product(s).
1.15 "Improvement Rights" shall have the meaning ascribed to it under Section
2.7.
1.16  
"Licensed Field of Use" shall mean in-house use for internal research and
discovery purposes only, and shall, to the exclusion of all other uses, be
limited to the following activities: Pharmaceutical research and discovery. The
Licensed Field of Use specifically excludes:

(i)      the commercialization, sale or transfer of the TET-System to third
parties,
(ii)  
the commercialization, sale or transfer of reagents, including, but not limited
to, cell lines, plasmids, vectors, receptors, promoters, embryos, animals,
chemical entities, pharmaceuticals, and other products or agents which
incorporate the TET-System or a component of the TET System, except in
connection with Third Party Collaborations described below,

(iii)  
the use of the TET-System for applications involving human subjects or the
preparation of substances intended for human use, and, to the extent not
expressly expanded thereto under this Agreement,

(iv)  
Screening (unless expressly expanded thereto under this Agreement), and

(v)  
Bioprocessing/Manufacturing, Quality Assurance, Quality Control, Contract
Research or Contract Screening (to be licensed under a separately negotiated
license agreement).



1.17  
"Licensee Number" shall mean 173 which is the number assigned by TET or previous
owners of the Patent Rights to COMPANY following execution of this Agreement
which number shall entitle COMPANY to purchase TET Products from Authorized
Suppliers.

1.18  
"Licensed Territory" shall mean North America, or that additional territory or
combination of territories, which COMPANY may select from the list on Appendix B
at some future time.

1.19  
"Non-Exclusive" shall mean that TET shall be free to grant licenses under the
Patent Rights to other business entities at its own discretion.

1.20  
"Party" shall mean TET or COMPANY, as the case may be; and "Parties" shall mean
TET and COMPANY, collectively.

1.21  
"Patent Rights" shall mean the patent(s) and patent applications listed in
Appendix A, including any division, continuation, continuation-in-part,
substitute, renewal, reissue, extension, confirmation, reexamination or
registration thereof and any patent issuing thereon, including any substitute,
renewal, reissue, extension, confirmation, reexamination, registration or
foreign counterpart thereof which are owned or controlled by TET.


 
-2-

--------------------------------------------------------------------------------

 
 
1.22  
"Results" shall mean any and all information, data, know-how, products (whether
or not containing TET Products or the TET System or any component or portions
thereof) and the like, whether patentable or not, arising out of the conduct of
the licenses granted under this Agreement and all intellectual property relating
thereto.

1.23  
"Screening" shall mean the use of the TET-System in any assay or series of
assays, including in vitro, in vivo, and ex vivo assays, where the purpose of
the assay(s) is to identify gene products or new chemical entities as candidates
for diagnostic or pharmaceutical development from a library or other collection
of one thousand (1,000) or more molecules (high throughput screening). The term
Screening shall not include the use of the TET-System in assays directed toward
mechanistic proof-of-concept which assays are covered by the Licensed Field of

Use.
1.24  
"TET Product(s)" shall mean any TET-System research reagent(s) or research
tool(s), the creation, manufacture, use, or sale of which is covered by the
Patent Rights.

1.25  
"TET-System" shall mean the tetracycline (or tetracycline analog) regulated gene
expression technology, including both the overall system and any of its
individual components, as claimed in the Patent Rights.

1.26  
"Third Parties" shall mean persons or entities other than COMPANY, COMPANY
GROUP, TET and their respective Affiliates.





ARTICLE 2 - GRANT
2.1  
License Grant. TET hereby grants to COMPANY, upon and subject to all the terms
and conditions of this Agreement,



(a)  
a Non-Exclusive license in the Licensed Territory under the Patent Rights, to
utilize the TET-System and TET-Product(s) in the Licensed Field of Use; and

(b)  
a Non-Exclusive (sub)license in the Licensed Territory under the Improvement
Rights to utilize the TET-System in the Licensed Field of Use to the extent such
Improvement Rights are transferred or exclusively licensed to TET following the
exercising of the Grant Back Option.

2.2 Sublicensing/Assignment.


(a)  
COMPANY does not have the right to sublicense or assign the rights granted under
Section 2.1 and commits not to attempt to grant any sublicenses or to transfer
the rights except that COMPANY may, subject to its taking full responsibility
for compliance with this Agreement, grant sublicenses to any COMPANY Group
member. COMPANY has to immediately notify TET of the sublicenses granted to any
COMPANY Group member. The sublicense granted to any COMPANY Group member will
expire automatically once the sublicensee leaves the COMPANY Group.

(b)  
In case of granting sublicenses to any COMPANY Group member the License Fee and
the Annual License Maintenance Fee payable by the COMPANY to TET have to be
calculated pursuant to Article 3 taking into account the accumulated number of
employees of the COMPANY and the sublicensing member of the COMPANY Group.

(c)  
In the event that a Third Party licensee of TET or of IP Merchandisers GmbH &
Co. KG, an entity authorized by TET to license out TETs patent portfolio becomes
member of the COMPANY Group TET will upon request in writing by the COMPANY
consent to such license agreement between the Third Party and TET or IP
Merchandisers being transferred into a sublicense agreement between the COMPANY
and its new COMPANY Group member with effect of the next Anniversary Date of
such license. In case of transfer the payments due under Article 3 shall be
recalculated according to Section 2.2. (b). Notwithstanding the payment due
under Article 3, COMPANY shall pay to TET a transfer fee equal to the amount of
the Annual License Maintenance Fee which would have to be paid to TET or to IP
Merchandisers by the former Third Party licensee if it would not have become a
COMPANY Group member.

 
 
-3-

--------------------------------------------------------------------------------

 
 
 
 
(d) In the event that a Third Party licensee of a previous owner of the Patent
Rights becomes member of the COMPANY Group and terminates its license agreement
with the previous owner of the Patent Rights COMPANY has to immediately notify
TET of its intention to grant its new COMPANY group member a sublicense. In case
of sublicensing the payments due under Article 3 shall be recalculated according
to Section 2.2. (b). Notwithstanding the payment due under Article 3, COMPANY
shall pay to TET a sublicensing fee to the amount of the Annual License
Maintenance Fee which would have to be paid to TET or to IP Merchandisers by the
former Third Party licensee if it would not have become a COMPANY Group.

2.3  
Expanding the Licensed Field of Use. COMPANY may elect at any time to expand the
Licensed Field of Use under this Agreement to include any or all additional
activity listed on Appendix B in Section III, A. and B. ("Optional Fields of
Use"), by giving TET written notice of COMPANY's decision. The desired expansion
of the Licensed Field of Use may become effective after TET has received full
payment of the fees due under Section 3.3.

2.4  
Narrowing the Licensed Field of Use. COMPANY may elect to narrow the Licensed
Field of Use to eliminate any or all activities listed on Appendix B in Section
III, Optional Fields of Use, on the third, or any subsequent, Anniversary Date,
by giving TET written notice of COMPANY's intentions at least ninety (90) days
in advance.

2.5  
Purchasing Reagents. Promptly following the Effective Date, TET will provide
COMPANY and the Authorized Suppliers with COMPANY's Licensee Number, thereby
authorizing the sale of TET Products to COMPANY by Authorized Suppliers. COMPANY
shall be responsible for all other interactions with Authorized Suppliers,
including all costs relating to the purchase and use of TET Products. COMPANY
agrees to indemnify and hold TET and any of its Affiliates harmless from and
against any such costs.

2.6 Excluded Uses. COMPANY hereby agrees and warrants that it shall not:


(i) purchase TET Products for any purpose other than its own, internal use or as
part of a Third Party Collaboration use under this Agreement,
(ii) use the Patent Rights and the Improvement Rights, TET Products or the
TET-System in any way for the preparation or manufacture of materials intended
for use in or on humans, or
(iii)           commercialize, import, manufacture, use, offer for sale, sell,
or otherwise
exploit any TET Product or the TET-System, except as expressly provided in this
Agreement, without first entering into a written commercial license with TET,
with respect to such activities. The availability of such a commercial license
to COMPANY shall be determined at TET's sole discretion, and shall be subject to
TET's third party obligations.
2.7  
Grant Back Option. If COMPANY performs Improvements, and elects to out-license
or sell such Improvements and/or related rights (the "Improvement Rights"),
COMPANY hereby agrees to grant TET the right of first refusal for acquiring such
Improvement Rights by means of licensing or transfer on terms not less
favourable than those offered to any Third Party (the "Grant Back Option").
TET's right of first refusal shall become exercisable with its receipt of all
information, including any Confidential Information, which may be necessary or
desirable in order to evaluate the available technology rights, and shall expire
on the first to occur of: (i) TET giving formal notice to COMPANY that it does
not wish to pursue said right, or (ii) after six (6) months of the date on which
TET received all required information unless the Parties are as of this date
engaged in negotiations on the exercise of the Grant Back Option.

2.8  
Results. Subject to the Grant Back Option COMPANY shall retain all right, title
and interest in and the unrestricted right to use the Results. COMPANY shall
have the unrestricted right to publish or otherwise disclose the Results.


 
-4-

--------------------------------------------------------------------------------

 
 
2.9  
Third Party Collaborator(s): Subject to COMPANY's notification in writing to TET
of a relevant Third Party Collaborator involved (including name and address of
collaboration) COMPANY shall have the right under this Agreement to transfer TET
Product(s) to maximally 3 Third Party Collaborator(s) at any given point in time
provided that (i) any research performed by the Third Party is pursuant to a
bona fide collaboration agreement (i.e. work under the collaboration reflects
contribution from the COMPANY and Third Party) (a "Third Party Collaboration"),
(ii) Third Party Collaborator has committed to not transfer TET Products to
Third Parties (other than affiliates in connection with the collaboration), and
(iii) Third Party Collaborator is obligated to return or destroy any unused
portion of the TET Product(s) after completion of the collaboration. All TET
Product(s) shall be returned to COMPANY by such Third Party Collaborator(s)
after the relevant collaboration has been completed. If a Third Party
Collaborator is a licensee of the Patent Rights or the collaboration with such
party has been terminated it will not count against the maximal number of Third
Party Collaborators.


 
ARTICLE 3 - CONSIDERATION, PAYMENTS, REPORTS, AND ACCOUNTING


 
3.1 One-Time Payment. In consideration of COMPANY's past use of the Licensed
Technology, COMPANY will pay to TET a one-time payment of Ten Thousand USD (US$
10,000). This one-time payment is due on the earlier of (a) ten (10) days after
the closing of the COMPANY's planned Canadian initial public offering or (b)
October 31, 2010. The COMPANY shall have no additional obligation or liability
with respect to past use of the Licensed Technology.

3.2  
License Fee. On the earlier of (a) ten (10) days after the closing of the
COMPANY's planned Canadian initial public offering or (b) October 31, 2010,
COMPANY shall pay TET a license fee of $15,000 USD (US$ 15,000) in accordance
with the fee schedule shown on Appendix B. In the event that the number of
employees reported pursuant to Section 3.6 meets or exceeds a higher threshold
as stated in Appendix B under Section I, the License Fee shall be immediately
adjusted to the corresponding level.

3.3  
Annual License Maintenance Fee. On or before each Anniversary Date, COMPANY
shall pay TET a license maintenance fee of currently Fifteen Thousand USD (US$
15,000) in accordance with the fee schedule shown on Appendix B. In the event
that the number of employees reported pursuant to Section 3.6 meets or exceeds a
higher threshold as stated in Appendix B under Section I, the Annual License
Maintenance Fee shall be immediately adjusted to the corresponding level.

3.4  
Modification to the Field of Use. Where COMPANY has elected to modify the
Licensed Field of Use and/or the Licensed Territory pursuant to Sections 2.3 or
2.4, the annual license fee shall be determined as follows:



(a)  
For expansions of the Licensed Field of Use or Licensed Territory, the
additional license fee calculated in accordance with the fee schedule shown on
Appendix B is due with the notice of expansion according to Section 2.3. The
additional license fee may be reduced by fifty percent (50 %) if, at the time of
COMPANY's written notice to TET, there are fewer than six (6) months remaining
before the next Anniversary Date; and

(b)  
For narrowing of the Licensed Field of Use or Licensed Territory, no rebates or
credits on the Annual License Maintenance Fee paid for the year in which COMPANY
elected to narrow the Licensed Field of Use or Licensed Territory shall be
available. Decreases in the Annual License Maintenance fee shall only take
effect on the Anniversary Date which occurs at least ninety (90) days after
COMPANY's written notice to TET according to Section 2.4.




 
-5-

--------------------------------------------------------------------------------

 
 
 
3.4  
Fee for (Sub) License under Improvement Rights. Following an exercising of the
Grant Back Option TET shall be entitled to reasonably adjust the license fees
payable by COMPANY under this Agreement for including the Improvement Rights in
accordance with Section 2.1 (b). Such adjustment shall include a reasonable
contribution to any expenses incurred by TET for acquiring the Improvement
Rights, unless the right to use the Improvement Rights by COMPANY has been taken
into account when agreeing on the terms for exercising the Grant Back Option.

3.5  
Payments. All payments due under this Agreement are payable in USD Currency.
Late payments shall incur interest at an annual rate of twelve percent (12 %)
compounded daily. All required payments shall be wire transferred into the bank
account stated on the invoice with a confirmation of the transfer mailed,
e-mailed or faxed to the following address:



TET Systems GmbH & Co. KG
Attn. Controller's Office Im Neuenheimer Feld 582 69120 Heidelberg, Germany


Fax +49 6221 588 04 04 Email: info@tet-systems.com


3.6 Report.


On each Anniversary Date the COMPANY shall promptly report
(a)  
the number of its and the sublicensing COMPANY GROUP members' employees as of
the Anniversary Date.

(b) an updated list of its Affiliates.


In the event that COMPANY does not provide TET with such report promptly on each
Anniversary Date, TET is entitled to calculate the Annual License Maintenance
Fee due on that Anniversary Date on the basis of the highest threshold regarding
to the total number of employees as stated in Appendix B, Section 1.




ARTICLE 4 - MARKETING


Use of Names. TET shall have the right to publish COMPANY's name & logo in a
listing of Licensees published on www.tet-systems.com. For any other publicity,
news release, or other public announcement or comment promoting TET's business,
whether written, electronic, or oral to indicate COMPANY being a licensee of
TET. TET will give COMPANY an opportunity to review the form and content of any
such announcement and to comment upon it before it is published, and TET will
comply with COMPANY's reasonable requests.


ARTICLE 5 - CONFIDENTIALITY


 
5.1 Nondisclosure. During the Term of the Agreement according to Section 6.1 and
after its termination, each Party will maintain all Confidential Information of
the other Party as confidential and will not disclose any Confidential
Information to any Third Party or use any Confidential Information for any
purpose except (a) as expressly authorized by this Agreement, including without
limitation any Third Party Collaboration; or (b) for the disclosure to its
Affiliates, employees, agents, consultants and other representatives, who have a
need to know such information and who are bound by obligations of
confidentiality at least as restrictive as set forth herein. Each Party will use
at least the same standard of care as it uses to protect proprietary or
confidential information of its own to
ensure   that   its   Affiliates,   employees,   agents,   consultants   and
other representatives do not disclose or make any unauthorized use of the
Confidential Information.


 
-6-

--------------------------------------------------------------------------------

 

 
 
5.2    Authorized Disclosures. Each Party shall be permitted to disclose
Confidential Information:

(a)  
to the extent that such Confidential Information is required to be disclosed to
comply with applicable laws or regulations (such as disclosure to the United
States Securities and Exchange Commission) or with an enforceable or final court
or administrative order; provided however, that such Party shall first have
given written notice of such required disclosure to the other Party, made
reasonable efforts to narrow the scope of Confidential Information required to
be disclosed and to obtain a protective order requiring that the Confidential
Information to be disclosed be used only for the purposes for which disclosure
is required, taken reasonable steps to allow the other Party to seek to protect
the confidentiality of the Confidential Information required to be disclosed,
and obtained written advice from its counsel that, notwithstanding the foregoing
measures, the Confidential Information is nonetheless required to be disclosed;
or

(b)  
to establish rights or enforce obligations under this Agreement, but only to the
extent such disclosure is necessary and provided that such Party seeks
confidential treatment of the Confidential Information to be disclosed.





ARTICLE 6 - PATENT RIGHTS
6.1  
Prosecution. TET shall have the sole right, but no obligation, to pursue the
preparation, filing, prosecution and maintenance of the Patent Rights and, to
the extent that it exercised the Grant Back Option, the Improvement Rights, and
other legal proceedings relating thereto.

6.2  
Enforcement. If COMPANY becomes aware that any Patent Rights and, to the extent
TET has exercised its Grant Back Option, the Improvement Rights are being
infringed, are likely to be infringed or have been infringed by any Third Party,
or that TET Products have been misappropriated by a Third Party, COMPANY shall
promptly notify TET. TET shall have the right, but not the obligation, to
institute, prosecute and control any action, suit, or proceeding with respect to
such infringement or misappropriation, including any declaratory judgment
action, at its own expense, using counsel of its own choosing. COMPANY shall
render any reasonable assistance to TET in any of such proceedings at its own
expense.

6.3  
Infringement of Third Party IP Rights. If the practice by COMPANY of the license
granted hereunder results in any allegation or claim of infringement of the
Intellectual Property of a Third Party against COMPANY, COMPANY shall have the
exclusive right to defend any such claim, suit, or proceeding, at its own
expense, by counsel of its own choosing and shall have the sole right and
authority to settle any such suit; provided however, that COMPANY shall not
enter into any agreement, consent to any judgment or forego the possibility of
any appeal without the prior formal consent of TET. For the purposes of this
Article 5 "Intellectual Property" shall mean patents, trade marks, service
marks, logos, trade names, rights in designs, copyright, utility models, and
rights in any know-how, in each case whether registered or not and including
applications for registration, and all rights or forms of protection having
equivalent or similar effect anywhere in the world.

 
6.4 Third Party Rights. COMPANY hereby acknowledges that in order to exploit the
rights granted herein, COMPANY may require licenses under patent or other
property rights other than those licensed herein. COMPANY hereby agrees that it
shall be COMPANY's sole responsibility to satisfy itself as to the need for such
licenses and, if necessary, to obtain such licenses.






 
-7-

--------------------------------------------------------------------------------

 
 
ARTICLE 7 - TERM OF AGREEMENT
7.1  
Term. This Agreement shall be effective as of the Effective Date and shall
continue in full force and effect until the expiration of the last to expire of
the Patent Rights, unless sooner terminated under this Article 7.

7.2  
Termination by TET. This Agreement may be terminated by TET with immediate
effect (i) upon formal notification to COMPANY of any material breach of this
Agreement by COMPANY and, where such breach is capable to be remedied, has not
been remedied in full within thirty (30) days of the first notification, or (ii)
if COMPANY becomes insolvent, files a petition under any bankruptcy or
insolvency act, or has any such petition filed against it or any of its assets.

7.3  
Termination by COMPANY. This Agreement may be terminated without cause at any
time by COMPANY upon sixty (60) days formal notice to TET, and upon payment to
TET of any fees currently or past due hereunder at the date the termination by
COMPANY takes effect.

7.4 Effect of Termination.


(a)  
Accrued Rights and Obligations. Termination of this Agreement for any reason
shall not release COMPANY from any liability which, at the effective date of
such termination, has already accrued to TET or which is attributable to a
period prior to such termination, nor preclude either Party from pursuing any
rights and remedies it may have hereunder, or at law or in equity which accrued
or are based upon any event occurring prior to such termination.

(b)  
Cessation of Use. Upon any termination of this Agreement, COMPANY and Third
Party Collaborators shall promptly cease any and all uses of the TET-System, TET
Products, the Patent Rights and to the extent TET has exercised the Grant Back
Option, the Improvement Rights. Furthermore, COMPANY and Third Party
Collaborators shall promptly destroy any such materials, including its own
improvements, modifications or derivatives of TET Products where such
improvements, modifications or derivatives are covered by the Patent Rights
and/or the Improvement Rights to the extent TET has exercised the Grant Back
Option, and shall provide TET with formal evidence as to their full and
comprehensive destruction. In the event that COMPANY does not provide TET with
such evidence within four (4) weeks of the effective date of termination TET
shall be entitled to claim from COMPANY on every Anniversary Date until such
evidence is provided, liquidated damages equal to the amount of the Annual
License Maintenance Fee which would have to be paid by Company if the Agreement
was not terminated.



 
7.5     Survival. Articles 2.7, 5, 7.4, 7.5, 9, 10, and 11 hereof shall survive
termination of this Agreement for any reason.





ARTICLE 8 - NOTICES


 
8.1 Any formal notice required or permitted to be given under this Agreement
shall be sufficient if sent by certified mail, postage pre-paid, facsimile
transmission, or e-mail (return receipt),





if to TET, to:                                                     
 TET Systems GmbH & Co. KG
Attn. Managing Director (CEO)/ Geschaeftsfuehrer Im Neuenheimer Feld 582 69120
Heidelberg / Germany


Fax +49 6221 588 04 04 Email: info@tet-systems.com

 
-8-

--------------------------------------------------------------------------------

 




if to COMPANY, to                                                      
VistaGen Therapeutics, Inc.
384 Oyster Point Blvd, #8
South San Francisco, California 94080


Attention: Chief Financial Officer
Fax: (650) 244-9991


or to other such address as a Party may specify by formal notice.


 
8.2 Any written notice required or permitted to be given under this Agreement
shall be sufficient if sent by the means allowed under Section 9.1 or by
facsimile or email transmission to the contact details identified in accordance
with Section

9.1.
ARTICLE 9 - COMPLIANCE WITH GOVERNMENTAL OBLIGATIONS


COMPANY shall ensure that any research conducted under this Agreement will
comply with all applicable governmental regulations in force and effect. COMPANY
shall comply with and provide all information and assistance necessary to comply
with any governmental requests relating to this Agreement.




ARTICLE 10 - NO WARRANTY
10.1  
Disclaimer of Warranties. Nothing in this Agreement is or shall be construed as:



(a) A warranty or representation as to the validity or scope of the Patent
Rights and Improvement Rights;
(b) A warranty or representation that anything made, used, sold, imported or
disposed of under any license granted in this Agreement is or will be free from
infringement of patents, copyrights, and other rights of Third Parties;
(c) An obligation to bring or prosecute actions or suits against third parties
for infringement of the Patent Rights; or
(d) Granting by implication, estoppel, or otherwise any licenses or rights under
patents or other rights of TET and its Affiliates or operating units, or Third
Parties other than expressly provided herein, regardless of whether such patents
or other rights are dominant or subordinate to any of the Patent Rights,
Improvement Rights or TET Product(s).
10.2  
No Other Warranty. COMPANY acknowledges that the Patent Rights claim materials
and methods which are experimental in nature. TET makes no warranties express or
implied of any kind (including without limitation warranties of merchantability,
fitness for a particular purpose, or non-infringement), and hereby expressly
disclaims any warranties, representations or guarantees of any kind as to the
Patent Rights, TET-System or TET Products. No biological materials are being
provided to COMPANY under this Agreement.

10.3  
Indemnification. COMPANY agrees that it shall indemnify, defend and hold
harmless TET and its officers, employees and agents and their respective
successors, heirs and assigns (the "Indemnitees"), against any liability,
damage, loss, or expense (including reasonable attorneys fees and expenses) of
any kind incurred by or imposed upon any of the Indemnitees in connection with
any claims, suits, actions, demands or judgments arising out of any theory of
liability (including without limitation actions in the form of tort, warranty,
or strict liability and regardless of whether such action has any factual basis)
relating to COMPANY's use of the TET-System, TET-Product, any of the Patent
Rights or Improvement Rights under this Agreement.


 
-9-

--------------------------------------------------------------------------------

 
 
ARTICLE 11 - MISCELLANEOUS
11.1  
Governing Law; jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of Germany without having any regard to the
conflicts of law provisions thereof. The Regional Court in Mannheim (Landgericht
Mannheim) shall have exclusive jurisdiction to hear any dispute arising out of
or in relation to this Agreement.

11.2  
Severability; Waiver. In the event that any provision of this Agreement is
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remainder of the Agreement shall remain in full force and effect without
said provision. The Parties undertake to replace the invalid provision or parts
thereof by a new provision which will approximate as closely as possible the
economic and legal result intended by the Parties. The failure of a Party to
enforce any provision of the Agreement shall not be construed to be a waiver of
the right of such Party to thereafter enforce that provision or any other
provision or right.

11.3  
Entire Agreement. This Agreement, with its Appendices, constitutes the entire
agreement between the parties, both oral and written, with respect to the
subject matter hereof. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as set forth herein. No amendment or change hereof or
addition hereto shall be effective or binding on either of the Parties hereto
unless it is in formal writing and signed by or on behalf of both Parties.


 


IN WITNESS THEREOF, TET and COMPANY have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.
TET Systems GmbH & Co. KG


by                                                                           
Dr. Ernst Boehnlein Title Managing Director (CEO)/ Geschaeftsfuehrer


Date


COMPANY,
By
Title
Date

 
-10-

--------------------------------------------------------------------------------

 

 
APPENDIX A


SUMMARY OF TET SYSTEMS GMBH & CO. KG-OWNED PATENTS AND PATENT APPLICATIONS
CLAIMING THE TET-SYSTEM


ISSUED PATENTS:


U.S. Patents:

 
Patent No.
Issue date
Title
Inventors
 
1.
5,464,758
November 7, 1995
Tight Control of Gene Expression in Eukaryotic Cells by Tetracycline Responsive
Promoters
Gossen and Bujard
 
2.
5,589,362
December 31,
Tetracycline-Regulated
Bujard, Gossen,
     
1996
Transcriptional Modulators with AlteredDNA Binding Specificities
Hillen, Helbl, and
Schnappinger
 
3.
5,654,168
August 5, 1997
Tetracycline-Inducible Transcriptional Activator and Tetracycline-Regulated
Transcriptional Units
Bujard and Gossen
 
4.
5,789,156
August 4, 1998
Tetracycline-Regulated Transcriptional Inhibitors
Bujard and Gossen
 
5.
5,814,618
September 29, 1998
Methods for Regulating Gene Expression
Bujard and Gossen
 
6.
5,859,310
January 12, 1999
Mice Transgenic for a Tetracycline-Controlled Transcriptional A ctivator
Bujard, Gossen, Salfeld, and Voss
 
7.
5,866,755
February 2, 1999
Animals Transgenic for a Tetracycline-Regulated Transcriptional Inhibitor
Bujard and Gossen
 
8.
5,888,981
March 30, 1999
Methods for Regulating Gene Expression
Bujard, Gossen, Salfeld, and Voss
 
9.
5,912,411
June 15, 1999
Mice Transgenic for a Tetracycline-Inducible Transcriptional Activator
Bujard and Gossen
 
10.
6,004,941
December 21, 1999
Methods for Regulating Gene Expression
Bujard and Gossen
 
11.
6,087,166
July 11, 2000
Transcriptional Activators with Graded Transactivation Potential
Baron, Gossen, and Bujard
 
12.
6,136,954
October 24, 2000
Tetracycline-Inducible Transcriptional Activator Fusion Proteins
Bujard and Gossen
 
13.
6,242,667
June 5, 2001
Transgenic Organisms Having Tetracycline-Regulated Transcriptional Regulatory
Systems
Bujard and Gossen
 
14.
6,252,136
June 26, 2001
Transgenic Organisms Having Tetracycline-Regulated Transcriptional Regulatory
Systems
Bujard, Gossen, Salfeld, and Voss
 
15.
6,271,341
August 7, 2001
Transcriptional Activators With Graded Transactivation Potential
Baron, Gossen and Bujard
 
16.
6,271,348
August 7, 2001
Tetracycline-Inducible Transcriptional Inhibitor Fusion Proteins
Bujard and Gossen
 
17.
6,914,124
July 5, 2005
Tetracycline-Regulated Transcriptional Activator Fusion Proteins
Bujard and Gossen
18.
7,541,446
June 2, 2009
Tet repressor-based transcriptional regulatory proteins
Hillen, Bujard and Urlinger
19.
7,666,668
February 23, 2010
Chromosomal loci for the stringent control of gene activities via transcription
activation systems
Bujard and Schonig




 
-11-

--------------------------------------------------------------------------------

 
 
Non-U.S. Patents:
 

 
Country
Patent No.
Issue date
Title
Inventors
 
20.
Australia
684524
May 14, 1998
Tight Control of Gene Expression in Eukaryotic Cells by Tetracycline Responsive
Promoters
Bujard, Gossen, Salfeld, and Voss
 
21.
Canada
2165162
May 23, 2000
Tight Control of Gene Expression in Eukaryotic Cells by Tetracycline Responsive
Promoters
Bujard, Gossen, Salfeld, and Voss
 
22.
Australia
746850
August 15, 2002
Tetracycline Regulated Transcriptional Modulators
Bujard and Gossen
 
23.
Australia
755417
April 3, 2003
Transcriptional Activators With Graded Transactivation Potential
Baron, Gossen and Bujard
 
24.
Germany
DE
19851413
May 22, 2003
Verfahren zur Auswahl von Mutanten von tTA und rtTA
Hillen
 
25.
Norway
0315375
August 25, 2003
Tetracycline-Regulated Transcriptional Modulators
Bujard and Gossen
 
26.
Canada
2193122
August 23, 2005
Tetracycline-Regulated Transcriptional Modulators
Bujard and Gossen
 
27.
Europe
0804565
September 21, 2005
Tetracycline-Regulated Transcriptional Modulators
Bujard and Gossen
 
28.
Australia
783233
January 19, 2006
Novel TET Repressor-Based Transcriptional Regulatory Proteins
Hillen, Bujard, and Urlinger
 
29.
Japan
4054058
February 27, 2008
Tetracycline-Regulated Transcriptional Modulators
Bujard and Gossen
 
30.
Australia
200326319
9
August 14, 2008
Chromosomal Loci for the Stringent Control of Gene Activities via Transcription
Activation Systems
Bujard and Schoenig
 
31.
Canada
2,294,598
September 23,
2008
Transcriptional Activators With Graded Transactivation Potential
Baron, Gossen, and Bujard
 
32.
Europe
1 532 260
December 10,
2008
Chromosomal Loci for the Stringent Control of Gene Activities via Transcription
Activation Systems
Schoenig and Bujard
 
33.
Europe
1200607
February 24, 2010
Novel TET Repressor-Based Transcriptional Regulatory Proteins
Hillen, Bujard and Urlinger
 
34.
Europe
0990030
March 03, 2010
Transcriptional A ctivators With Graded Transactivation Potential
Baron, Gossen, and Bujard
35.
Japan
4424761
December 18,
2009
Transcriptional Activators With Graded Transactivation Potential
Baron, Gossen, and Bujard
36.
Germany
19851415
June 15, 2010
Mutanter Transaktivator
Hillen, W.






 
-12-

--------------------------------------------------------------------------------

 
 
 
PENDING PATENT APPLICATIONS:


Pending U.S. Patent Applications:
10.
European Patent Office
PCT/EP2009/06072 8
WO 2010/037593
April 08, 2010
Tetracycline inducible transcription control sequence
Bujard and Low
11.
Australia
20060316288 2006316288
May 24, 2007
Inducible Expression Systems
Berkhout and Das
12.
Canada
2630348
May 24, 2007
Inducible Expression Systems
Berkhout and Das
13.
Europe
2006824268 1954811
August 13, 2008
Inducible Expression Systems
Berkhout and Das
14.
Japan
2008541096 2009515550
April 16, 2009
Inducible Expression Systems
Berkhout and Das

 
 
 
 

--------------------------------------------------------------------------------

 
APPENDIX B


Price List in US$1


TET-System Research License and Optional Fields of Use
Total Number of employees


Up to 49


50 to 499


500-4999


5000 +

I. Full BasicPharmaceutical Research License (1 Year)
II. Annual Maintenance Fee


15.000,00 15.000,00 24.000,00 24.000,00 42.000,00 42.000,00 75.000,00 75.000,00
• Non-exclusive
•  
Includes in-house research for internal purposes, such as proof-of concept work
with transgenics and knock-outs

• Use in one Territory2
•  
Does NOT include Screening, Bioprocessing / Manufacturing, Contract Research or
Screening except for Third Party Collaborations

• No commercialization rights are included.




III. Optional Fields of Use
A. Screening                       18.000,00    24.000,00    30.000,00 37.500,00
B. Each additional Territory Full: 12.000,00   18.000,00   24.000,00 34.500,00
Territories:
• North America
• Europe
• Asia & Australia
• Rest of World
C. Bioprocessing & Manufacturing:
By separate Agreement to be negotiated case-by-case
D. Contract Research and Contract Screening
By separate Agreement to be negotiated case-by-case
E. Commercialisation rights
By separate Agreement to be negotiated case-by-case Availability to be
determined at IP Merchandisers Discretion



--------------------------------------------------------------------------------

 
1Prices are subject to change without notice until a license agreement between
COMPANY and TET has been signed.
 
2Territory as defined in the License Agreement ("Licensed Territory" without
additional or combination of territories)
